Boyd, J.,
delivered the opinion of the Court.
By the Act of 1892,'chapter 138, the Mayor and City Council of Baltimore were authorized to issue the stock of the city to an amount not exceeding six million dollars, for *101the. purpose of procuring funds with which to build a court house, to open, widen, repair and pave the streets and make other permanent improvements. An ordinance was passed by which, among other provisions, one million six hundred thousand dollars were set apart “for paying the cost of repaving with improved pavements such streets in Baltimore City, the repaving of which shall be required by ordinance of the Mayor and City Council of Baltimore.” It was duly submitted to and approved by the voters of the city. Beginning in February, 1893, the Mayor and City Council of Baltimore passed a number of ordinances appropriating various amounts and making provision for repaving different streets named in them, so that by the time the work commenced — May xst, 1893 — the entire sum authorized for this purpose had been appropriated. They continued, however, after that time to pass ordinances providing for the repaving of other streets with the money thus set apart, and by their provisions sixteen or eighteen streets are yet to be paved, which will cost six hundred and fifty thousand dollars, whilst there only remain one hundred and thirty-two thousand dollars available for the purpose.
With this condition of affairs the present appellees, Messrs. Sharp, Francke and Danaker, owners of certain property on Saratoga street; Messrs. Wright, Flaggs and Meikle, owners of parcels of ground on Patterson avenue, and Benjamin B. Porter, the owner of a lot on McCulloh street, obtained an injunction against the Mayor and City Council of Baltimore, Ferdinand C. Latrobe, Mayor, and Alfred E. Smyrk, City Commissioner, to prohibit them from proceeding under an ordinance passed Feby. 27, 1893, to repave certain portions of Franklin street until the legal effect and priorities of certain other ordinances providing for repaving Saratoga and McCulloh streets and Patterson avenue were determined. That case was before this Court at its last April term. The important questions raised were-, whether the ordinances relied on by the plaintiffs, as the latest declaration of the legislative will, repealed the Franklin *102street and other prior ordinances, and whether the Mayor (or City Commissioner) was vested with the discretion of selecting the streets to be paved with the unexpended balance in hand. There were also some technical and other points raised, but they need not now be mentioned.
When the April term of this Court was about to adjourn we said: “ We hold that the Mayor of Baltimore City has no authority to select which of the sixteen streets mentioned in the several ordinances referred to in the bill shall be first paved, or to designate the order in which they shall be paved. We further hold that neither the Circuit Court nor this Court has such authority. But inasmuch as confessedly there are not sufficient funds in the city treasury to pay for all the work, it is the duty of the City Council to declare how, and in what order, the money available for this paving shall be expended. On the face of the bill, therefore, the injunction ought to be sustained until the City Council shall determine in what order the streets shall be paved. An opinion will hereafter be filed in behalf of this Court,” and the order granting the injunction was affirmed.
Before our conclusions in that case had been announced, as above stated, the order from which this appeal was taken was passed directing the issue of a writ of mandamus at the instance of.these appellees to the City Commissioner, commanding him to comply with the terms of the ordinance passed to repave Saratoga street, from Fremont street to Carrollton avenue, or so much thereof as the surplus ascertained to have been derived from ordinance No. 42, approved March 16, 1893, and No. 102, approved May 1st, 1893, shall be found by him to cover the cost of, etc.
The opinion not yet having been filed, further argument was heard in behalf of the appellees in this case, but the main points were practically the same as those previously urged.
For the purposes of this opinion it will be conceded that the Saratoga street ordinance took effect in the fall of 1894, and it was proven that there is no unexecuted ordinance, *103appropriating any part of the million six hundred thousand dollars, later in date than it.
It is contended on the part of the appellees that the ordinance to repave Saratoga street must prevail over unexecuted ordinances passed prior to it, as it is the latest declaration of the legislative will. The general principle relied on by them that “ where there are two Acts on the same subject the rule is to give effect to both if possible, but if the two are repugnant in any of their provisions, the latter Act, without any repealing clause, operates to the extent of the repugnancy as a repeal of the first” is too well established to admit of question. But is it applicable to a case of this character ? If the Constitution of Maryland prohibited the Legislature from appropriating more than some fixed sum, say one hundred thousand dollars per annum, to reformatory and other institutions, and the Legislature passed Acts appropriating the whole amount to five institutions, and then subsequently appropriated ten thousand dollars to another, could it be said that the latter pro tanto repealed the former ? Might it not more properly be declared a nullity, on the ground that the amount authorized had already been appropriated ? Then again, these ordinances cannot strictly be said to be on the same subject. Each provides for repaving a separate street, or part of a street, from the others. It is true that they all look to the same general source for the money, but they simply appropriate — set apart — certain amounts for the respective streets. It is impossible for the Court to say, under such circumstances, that the City Council intended to give the last ordinance priority over the others, merely because it is the last appropriation of money. If we were to be governed by the order in which they were passed, it would probably seem more reasonable to assume that the members of the Council intended to give the first preference, for they might be presumed to have first provided for those streets that in their opinion most needed the improvements and were most pressing. They probably supposed that there would be sufficient balances from the *104various appropriations to enable the authorities to pave all the streets included in the ordinances. But when the contrary was ascertained and there are yet sixteen or more to be paved, the cost of which would be six hundred and fifty thousand dollars, and there only remain about one hundred and thirty-two thousand dollars of the amount authorized to be so expended, the City Council, and not the Mayor, City Commissioner or Court, should determine how and in what order it should be so used. The ordinance submitted to the people provided that the one million six hundred thousand dollars should be used for paying the cost of repaving the streets “ which shall be required by ordinance of the Mayor and City Council of Baltimore” — not such streets as the Mayor or City Commissioner might designate. It seems equally clear that when the City Council passed the various ordinances in February, March, April, May, June and October, 1893, appropriating money to the different streets named in them, they never contemplated that one passed in the fall of 1894 would have priority over them, or any of them, merely because it was of later date. If they had desired to give this ordinance preference it must be assumed they would have said so in such language as could not have been misunderstood.
But it is urged with great force that the provision made for Saratoga street was special — was a particular appropriation of a part of this fund and therefore the Court should give effect to it. It is true that ordinance provides that the cost of the work contemplated is to be taken out of the unexpended balances of moneys appropriated for carrying out the provisions of ordinances No. 42, approved March 6th, 1893, and No. 102, approved May 1st, 1893. But when this ordinance was passed the City Council had already made appropriations out of the fund set apart for repaving the streets largely in excess of that sum. Ordinance No. 42 appropriated the sum of sixty-two thousand dollars, or so much thereof as may be necessary, to defray the costs of the paving of the street therein named, and No. 102 appro*105priated eight thousand dollars, or so much thereof as may be necessary, to the street mentioned in it. Each only appropriated so much as was necessary, fixing the maximum that could be used, and directed the Commissioners of Finance “ to sell from time to time, as may be requisite, bonds for this purpose.” A great many ordinances were passed after Nos. 42 and 102, and some were passed after the'work provided for in them was completed. The one for repaving part of Park avenue appropriated seventy-five thousand dollars, or so much thereof as may be necessary, — “ said amount to be taken from any money in the six-million loan for repaving streets not otherwise appropriated; ” and the one for repaving Clay street appropriated fifteen thousand dollars, or so much thereof as may be necessary — “ said amount to be provided for and taken from any tinexpended balances not otherwise appropriated for the repaving of streets out of the six-million loan.” And others were passed, subsequent to No. 42 and No. 102 and prior to the one now before us, in such terms and for such amounts as appropriated all of the fund at the disposal of the City Council for the purpose.
The City Council could undoubtedly repeal this or any other of the unexecuted ordinances passed by them. This case is not similar to that of Pumphrey v. Mayor, etc., of Baltimore, 47 Md. 145. There an Act of the Legislature had been passed which “ directed and required ” the city to take charge of the bridge in question, whilst here it is in the discretion of the City Council to determine which streets shall be improved. They are necessarily better able to determine which streets are in most need of these improvements than the Court. If it was their intention to repave Saratoga street to the exclusion of the others, they can yet say so by a proper ordinance, but they, not the Court, must determine which streets must be improved with the unexpended balances on hand.
Most of what we have said above is applicable to the injunction case as well as this, and we need only add, what *106we have frequently said, that the remedy by mandamus is not one which is accorded ex debito justitiae, and the right sought to be enforced must be clear and unequivocal, which certainly cannot be said to be so in this case.
(Decided December 6th, 1895.)
The mandamus should have been refused and the judgment will therefore be reversed without procedendo.

Judgment reversed, without procedendo, with costs to the appellant.